Grason, J.,
delivered the opinion of the Court.
The appeal in this case must be dismissed upon two grounds:
First. — The Act of 1872, ch. 316, allows bills of exceptions in criminal cases in the manner and to the same extent as they are allowed in civil cases; but to enable this Court to entertain a bill of exceptions', it must he both signed and sealed by the Judges who made the rulings *456which are excepted to. The hill of exceptions in this case, though signed, is without the seal of the Judge of the Criminal Court of-Baltimore City, and is therefore as of little avail as if it were also without the signature of that Judge.
(Decided 21st December, 1876.)
Second. — The Act of 1872, also requires, as an express condition upon which the appeal is allowed, that the counsel of the party indicted shall make oath that tide appeal is not taken for delay. In the case of Deckard vs. The State, 38 Md., 200, this Court said: “ This proviso was inserted for the purpose of preventing delay in the punishment of offences, hy appeals on points too plain to he controverted. It does not permit a party found guilty of crime to secure a postponement of punishment, consequent upon an appeal, hy taking this oath, hut requires it to he made in all cases where the accused is the appellant, hy his counsel, thus requiring a solemn pledge from the judgment and conscience of one, who is a member of a learned and honorable profession, that he believes the rulings against his client are erroneous. It is the duty of this Court to see to it, so far as it may have power, that the intention of the Legislature in imposing this wholesome and salutary restriction upon appeals in such cases, is not defeated.”
To maintain this salutary restriction this Court will not entertain' an appeal in a criminal case, unless the record shows that the required affidavit has been made by the counsel of the accused. In this case it is merely stated, “appeal prayed to Court of Appeals by the traverser, and affidavit filed that appeal is not taken for delay.”
Eor aught that apjiears in the record the affidavit may have been made by the accused, when it should affirmatively appear that it was made by his counsel.
This appeal will therefore be' dismissed for the causes herein stated.

Appeal dismissed.